Citation Nr: 0308418	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, to include as a result of exposure to ionizing 
radiation.     


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister, son and daughter



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from September 1945 to November 1947.  
He died on June [redacted], 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued in 
September 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In January 2003, the appellant and her sister, son and 
daughter testified at a Travel Board hearing before the 
undersigned Veteran Law Judge.  A copy of a transcript is 
associated with the claims file.

As a preliminary matter, the Board notes that "cancer of the 
lung" and "cancer of the brain" were added to the list of 
diseases that warrant presumptive service connection if they 
become manifest in a "radiation-exposed veteran" within 
specified periods of time.  See 38 C.F.R. § 3.309(d)(2)(xx) 
(2002); 67 Fed. Reg. 3612 (Jan. 25, 2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
appeal.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on June [redacted], 1994, as a result of cardiac 
arrest, due to myocardial infarction, dehydration, and 
bronchogenic cancer of the lung with other significant 
conditions contributing to death but not related to the cause 
listed as metastases in the brain.

4.  At the time of his death, the veteran was service-
connected for residuals of a right foot fracture, rated as 20 
percent disabling.

5.  The veteran's service-connected disability did not 
substantially or materially contribute to the cause of the 
veteran's death.

6.  The veteran was exposed to ionizing radiation while on 
active duty in the military; therefore, he is considered to 
be a "radiation-exposed veteran" for the purpose of 
presumptive service connection under 38 C.F.R. § 3.309(d)(3).

7.  Cancer of the lung is listed as a disease specific to 
radiation-exposed veterans under the provisions of 38 C.F.R. 
§ 3.309(d)(2).


CONCLUSION OF LAW

Service connection for the cause of veteran's death is 
warranted, as the veteran's cancer of the lung is presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted and 
became effective.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for the 
cause of the veteran's death have been properly developed as 
service personnel records, service and non-VA medical 
records, reports from the Defense Special Weapons Agency 
(DSWA) dated in October 1998 and June 1999, an August 1999 
medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer, an August 1999 advisory 
opinion from the VA Director, Compensation and Pension 
Service, certificates of marriage and death, a transcript of 
a January 2003 Travel Board hearing, and various statements 
from the appellant, her sister, her sons, her daughter, and 
her representative have been associated with the claims file.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the service 
personnel records, service and non-VA medical records, DSWA, 
VA medical opinions, hearing testimony, lay statements, 
certificate of death, which reflect that the veteran was 
exposed to radiation in service and evaluate the status of 
the veteran's health before and at the time of his death, are 
adequate for determining whether service connection is 
warranted for the cause of the veteran's death.

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection for cause of death.  This is so because the 
requirements regarding notice, which must be provided to the 
appellant under the VCAA have been satisfied by the various 
informational letters, the August 2000 statement of the case, 
and the supplemental statement of the case issued in July 
2002, as VA advised the appellant and her representative of 
the provisions of the VCAA and of what must be demonstrated 
to establish service connection for cause of the veteran's 
death, asked her to provide additional information, and 
advised her of the RO's efforts to obtain information in 
support of her claim.  In particular, the RO, in an April 
1999 letter, asked for additional information to determine 
the amount of the veteran's exposure to radiation.  In 
response, the appellant's representative indicated that the 
appellant was claiming that the veteran's brain and lung 
cancers were due to radiation exposure in Operation 
CROSSROADS.  The DSWA verified that the veteran participated 
in Operation CROSSROADS in July and August 1946, receiving a 
reconstructed probable dose of 0.368 rem gamma (0.4 rem gamma 
rounded) (upper bound 1.0 rem gamma), with virtually no 
potential for neuron exposure and with committed dose 
equivalent to the lung and brain of 0.0 rem.  The RO also 
referred the claim to the VA Director, Compensation and 
Pension Service for an advisory medical opinion, which 
indicated that the veteran's lung cancer cannot be attributed 
to exposure to ionizing radiation in service.  

In an October 2000 letter to the appellant, the RO asked her 
to submit any additional evidence or arguments she believed 
were relevant to her claim and to provide the names, 
addresses and approximate dates of treatment for all health 
care providers, who treated the veteran since his discharge 
from military service to the present.  In response, lay 
statements were received from the appellant's sister, 
daughter and two of her sons along with a fact sheet on 
radiation.  Moreover, the appellant and various family 
members testified at a January 2003 Travel Board hearing.  
Finally, as previously pointed out, the Board observes that 
"cancer of the lung" and "cancer of the brain" were added 
to the list of diseases that warrant presumptive service 
connection if they become manifest in a "radiation-exposed 
veteran" within specified periods of time.  See 38 C.F.R. 
§ 3.309(d)(2) (2002); 67 Fed. Reg. 3612 (Jan. 25, 2002).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the provisions of the 
recently revised 38 C.F.R. § 3.309(d)(2) provides presumptive 
service connection for cancer of the lung for "radiation-
exposed veterans", they are, therefore, applicable law under 
the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

In view of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to substantiate 
her claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  Moreover, 
in light of the new regulations and the Board's grant of 
service connection for cause of the veteran's death, there 
has been no prejudice to the appellant in this case that 
would warrant further notice or development, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

Service Connection for Cause of Death

The appellant's principal argument is that the veteran's 
death was due to his in-service exposure to radiation while 
participating in Operation CROSSROADS.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
malignant tumors, will be presumed to be related to service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the veteran must show that he 
was exposed to ionizing radiation, that he has manifested one 
of the listed radiogenic diseases or that, absent presumptive 
service connection, he can prove that his current disability 
was caused by radiation exposure.  38 U.S.C.A. §§ 1112, 
1154(a) (West 2002); 38 C.F.R. § 3.311 (2002).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; during the official operational period 
of such tests, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  For tests conducted by the United States, the term 
"operational period" for Operation CROSSROADS is defined as 
the period from July 1, 1946 through August 31, 1946.  38 
C.F.R. § 3.309(d)(3)(i), (ii), (iv), (v)(B) (2002).  Thus, it 
includes the veteran's time on board the U.S.S TELAMON and 
the U.S.S. SPHINX in July and August, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, certain types of cancer are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  These diseases 
shall be service-connected even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied and include cancer of the lung and cancer of 
the brain.  38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected under 
38 C.F.R. § 3.311.  If a radiation claim is based on a 
disease other than one of those listed in 38 C.F.R. § 
3.311(b) VA shall nevertheless consider the claim under the 
foregoing provisions provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, Leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).          

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge was in fact "incurred" during service, to 
include as the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

In this case, the certificate of death shows that the veteran 
died in June 1994.  No autopsy was conducted.  The immediate 
cause of death was cardiac arrest, due to myocardial 
infarction, dehydration, and bronchogenic cancer of the lung 
with other significant conditions contributing to death but 
not related to the cause listed as metastases in the brain.  
During the veteran's lifetime, service connection was granted 
for residuals of a fracture of the right foot, rated as 20 
percent disabling.  On this basis, service connection for the 
cause of veteran's death must be denied because there is no 
evidence that his service-connected right foot disability was 
either the principal cause or a contributory cause of death.

However, in deciding the claim for service connection for 
cause of the veteran's death, the Board must also consider 
whether the disabilities that caused the veteran's death, 
namely, cancer of the lung, or that contributed to the 
veteran's death, namely, metastases in the brain, may be 
service connected.

The appellant testified that the veteran received a letter 
from the Government indicating that he had been exposed to 
radiation and wanting to know if he had any illnesses related 
to his exposure to radiation.  She stated that at the age of 
32 he had to have all of his teeth removed and that she had 
had six miscarriages before she had her first child, which 
were some of the effects of chemical exposure according to 
her son who is a captain in the Army.  The appellant 
indicated that the American Cancer Society told her that this 
type of cancer could lay dormant for many years.  She stated 
that the veteran's non-oat cell cancer came on suddenly and 
within three months he passed away.  The appellant testified 
that the private physician said that the veteran's lung 
cancer was not the norm of a smoker's cancer.  She did not 
feel that the veteran's smoking was any more to blame than 
the radiation for the veteran's cancer.  The appellant added 
that the veteran was exposed to radiation and that he was 
unbadged, so that they do not know exactly how much radiation 
he did have.  She added that, although the veteran received 
treatment for his service-connected right foot disability at 
the VA, only private doctors treated him for his cancer.  
First, the veteran was treated at Doctor's Hospital and later 
at the Valley Regional Cancer Center.  The appellant's 
daughter confirmed what the physician had said about the 
veteran's type of cancer and added that the Government should 
have done some kind of screening a long time ago.  She added 
that the veteran's children have a lot of medical problems 
and attributed her mother's miscarriages to her father's 
radiation exposure.  The appellant's oldest son confirmed 
that the veteran was unbadged when he was exposed to 
radiation, that the veteran sat on top of the ship to witness 
the detonation of the nuclear warhead, and that he suffered 
medically because of it.  The veteran's son reconfirmed what 
the physician had said about the veteran's type of lung 
cancer not being due to smoking, but to exposure to 
radiation.  

VA regulations specify a number of types of cancer which 
warrant presumptive service connection if they become 
manifest in a "radiation-exposed veterans" within specified 
periods of time.  38 C.F.R. § 3.309(d)(2).  Recently, cancer 
of the lung and cancer of the brain were added to this list 
of diseases.  38 C.F.R. § 3.309(d)(2) (xviii), (xx).

The hearing testimony and private medical records beginning 
in March 1994 show treatment for cancer of the lung and 
metastases in the brain until the veteran's death in June 
1994.  Service department records show that the veteran was a 
participant in Operation CROSSROADS, which was an atmospheric 
nuclear weapons test, while on board the U.S.S. TELAMON and 
the U.S.S. SPHINX in July and August, 1946.  As such, the 
veteran was a "radiation-exposed veteran" within the 
meaning of the applicable regulations.  38 C.F.R. 
§ 3.309(d)(3).  Since his death was due to cancer of the lung 
that was manifest more than 5 years after discharge from 
service, the law, regulations and evidence require that 
service connection for cause of the veteran's death be 
granted.  See 38 C.F.R. § 3.309(d)(2)(xx) (2002); 67 Fed. 
Reg. 3612 (Jan. 25, 2002).


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

